PICKETT, J.,
dissenting.
|TI respectfully dissent. I find the trial court committed manifest error in finding no reasonable basis for this claim, and in awarding sanctions. The record before us fails to show any pleading signed by Mr. Ducote that was proven to be solely for the purpose of harassment or delay. I note that in a criminal case, the victim’s testimony, if believed by the trier of fact and free from irreconcilable contradictions, is sufficient to support a verdict of guilty. State v. Dorsey, 10-216 (La.9/7/11), 74 So.3d 603, cert. denied, — U.S. -, 132 S.Ct. 1859, 182 L.Ed.2d 658 (2012).
While ultimately unsuccessful, the fact that the issue of the alleged abuse was fully litigated in the separate custody proceeding is at the very least sufficient to support the pleadings in this suit. Further, the majority recognizes that the result in that suit has no preclusive effect on the claims made in the instant suit. Accordingly, I would reverse the judgment of the trial court awarding sanctions.